                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                   NO. 5:09-CR-151-FL-1



   UNITED STATES OF AMERICA

       v.                                                     ORDER TO SEAL

   KALONJI SKOU EWING




       On motion of the Defendant, Kalonji Skou Ewing, and for good cause shown, it is hereby

ORDERED that DE 107 be sealed until further notice by this Court.

       IT IS SO ORDERED.

             10th day of September, 2019.
       This _____




                                   _____________________________________________
                                   LOUISE WOOD FLANAGAN
                                   United States District Judge
